DETAILED ACTION
This Office action is in response to amendments filed 5/12/2021. It should be noted that claims 1 and 16 have been amended, and claims 21-25 are new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figueredo 5,878,742.
Figueredo (see embodiment in Figs. 2, 2A, and 3) discloses, regarding claim 16, a safety helmet fan system comprising: a fan (within 17); a fan housing 17 carrying the fan and configured to be mounted on an exterior of a safety helmet shell 33 above a brim 11 of the safety helmet shell 33; and an elongate cooling air duct (combination of elements 12 and 21) connected to the fan housing 17 and configured to direct cooling air flow from the fan housing 17 to an interior of the safety helmet shell 33, the cooling air duct (12, 21) having a releasable connector 44 configured to releasably connect the cooling air duct to the brim 11 of the safety helmet shell 33 (see col. 5, lines 21-26; clearly shown in Figs. 2-2A); Re claim 18, wherein the cooling air duct (12, 21) has a multi-piece construction with one of the pieces being a length of flexible duct 21 and another of the pieces being a rigid length of duct 12 defining a cooling air outlet 22 to direct cooling air from the cooling air duct to an interior of a safety helmet shell 33; Re claim 20, wherein the releasable connector 44 is carried on the rigid length of duct 12; Re claim 22, wherein the interior of the safety helmet shell 33 is configured to surround a crown of a user’s head (clearly shown in Fig. 2A).

Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perusse 9,510,632.
Perusse discloses, regarding claim 24, a safety helmet fan system 100 (see Figs. 1-4) comprising: a first fan 120; a second fan 120; a fan housing (see molded housings for fans 120 integral with the exterior of helmet shell 110) carrying the first and second fans 120 and configured to be mounted on an exterior of a safety helmet shell 110 above a brim 114 of the safety helmet shell 110; a first elongate cooling air duct 160 connected to the fan housing (via 150) and configured to direct cooling air flow from the first fan 120 an interior of the safety helmet shell 110; and a second elongate cooling air duct 160 connected to the fan housing (via 150) and configured to direct cooling air flow from the second fan 120 to the interior of the safety helmet shell 110; Re claim 25, wherein the first elongated cooling air duct 160 has a releasable connector 172 configured to releasably connect (substantially broad) the first elongated cooling air duct 160 to the brim 114 of the safety helmet shell (clearly shown in Fig. 3). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Figueredo 5,878,742.
Regarding claims 17 and 19, Figueredo discloses the invention as discussed above, and more particularly that the releasable connector 44 is a frictional fit connector (see col. 5, lines 21-26). However, Figueredo does not specifically disclose that the releasable connector is a “snap fit” connector. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of invention that the frictional fit connector 44 of Figueredo could be a snap fit connector, as this is merely a variant type of frictional fit. Furthermore, Figueredo discloses the use of snap fit connectors in other aspects of his invention (elements 39), making it clear that it is well known in the art to make a connection through the use of a “snap fit” (see col. 5, lines 30-33).  

Allowable Subject Matter
Claims 1-15 and 21 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive with regard to claim 16. Applicant argues that Figueredo “does not teach that air is distributed to the interior of the helmet 33, but teaches that the air is distributed “towards the breathing zone.” (Figueredo, col. 5, lines 1-2).” Applicant goes As further evidence that Figueredo does not “direct cooling air ... into an interior of the safety helmet shell,” Figs. 4-7 show multiple embodiments without the helmet 33. Figueredo, for example, discloses a visor 51 with “a rigid baffle 12 with apertures 22 for directly the respirable air downward” and “the invention may be used with a pair of safety eye glasses 52.” (Figueredo, col. 6, lines 2-4, 21-23).” Examiner respectfully disagrees. Examiner’s rejection begins, “Figueredo (see embodiment in Figs. 2, 2A, and 3) discloses…”, which is a different embodiment from the disclosure and Figures Applicant is arguing. Figure 2 of Figueredo clearly shows air perforations 22 which vent under brim 11 and are forced back to the interior of the helmet by flange 44. This is disclosed in column 5, lines 9-47 of Figueredo. Therefore, the Examiner maintains the rejections of claims 16, 18, and 20 as being anticipated by Figueredo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746